Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-3, 5, 10, 14, 19, 21-23 in the reply filed on 09/29/22 is acknowledged.  The traversal is on the ground(s) that according to section 1.475(b)(1), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to…(1) A product and a process specially adapted for the manufacture of said product”. 
This is not found persuasive because according to PCT Rule 13.2
13.2 Circumstances in Which the Requirement of Unity of Invention Is to Be Considered Fulfilled
Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1  shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
As indicated in the restriction requirement office action, lack of unity is posteriori since the special technical feature does not make contribution over prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 32,34-35,40,44-45,48,50-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3 recite standards ASTM D5338, ASTM D6400, EN 13432, ISO 17088, NF T T51-800 which renders the claim indefinite because the standards are not claimed to associated with any particular revision(s). Since the standards can change with the revisions, scope of the claim would change with revisions and therefore makes the claims indefinite.
Regarding claim 19, it is unclear what is intended by the limitation “wherein the elongated tubular member comprises a total extractables amount of about 10 mg/dm2 or less in 10 wt% methanol”. The claim fails to clarify what are total extractables?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0073008 (hereinafter referred as “Lee”).
Regarding claim 1, Lee teaches a biodegradable product (abstract) comprising a drinking straw [0061] including cellulose ester [0027]. Fig. 4a-d indicates that the product comprises fractures/pores. Cellulose esters disclosed in paragraph [0027] are hydrophilic and therefore inherently allows infiltration of water. The limitation “wherein the plurality of pores are sized and structured in the elongated tubular member to allow permeation or infiltration of at least one of water or bacteria into at least a portion of the plurality of pores and promote biodegradability of the elongated tubular member” is merely citing why pores are provided without imparting additional structure to the claimed product.
Regarding claims 2 and 3, when the structure recited in the reference is substantially identical to that of the claims, claimed properties of functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 19, when the structure recited in the reference is substantially identical to that of the claims, claimed properties of functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 10, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 5, Lee teaches limitations of claim 1 as set forth above. Lee further discloses that cellulose derivatives have different properties and biodegradabilities depending on the degree in substitution [0006]. In example 1, Lee discloses acetyl substitution of 2.46 (refer paragraph [0081]). Lee also discloses adjusting density by adding surface treated natural fibers to cellulose derivatives [0010]. As evidenced by fig. 4a-d, mixing of fibers in the composition is improved by surface treating kenaf fibers which adhesion with the matrix which would inherently control fractures/pores. Selecting the degree of substitution, density and porosity would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired properties of the material. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Lee further discloses that cellulose ester includes acetyl, propionyl and butyroyl groups [0053]. Selecting the number of groups would have been an obvious matter of choice to one of ordinary skill in the art. 
Regarding claim 14, Lee discloses that purpose of the invention is to provide a biodegradable product (abstract, [0003]) and discloses in examples and tables 1 and 3 different compositions of the biodegradable product and resulting properties from the composition. It would have been obvious to one of ordinary skill in the art to add or remove components from the composition to achieve desired properties as indicated by tables 1-3.
Regarding claim 23, Lee discloses that the product includes straws [0061]. Selecting diameter and lengths of the straws would have been an obvious matter of choice to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 recite that the elongated tubular membrane include a wall having a wall thickness in the range from about 76 nm to about 508 nm. Lee fails to disclose thickness of the wall of the straws and does not indicate or suggest that the straws can be made to have wall thickness of 76 nm to 508 nm from the materials disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777